DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 7, and their dependents thereof, are allowed because the closest prior art, Barbieri et al. (US Pub No. 2012/0026940) discloses radio reporting set and backhaul reporting set construction for coordinated multi-point communication, GEORGIOU et al. (US Pub No. 2017/0356979) discloses indoor localization using received signal quality weights, either alone or in combination, fail to disclose by a user equipment (UE), a location of the UE in a wireless communication system, the method comprising: measuring distances between a plurality of anchor nodes and the UE; creating a first matrix using values of the measured distances; creating a third matrix based on the first matrix and a second matrix, wherein the second matrix is a centering matrix; and estimating the location of the UE based on a result of comparing a first value generated based on eigenvalues of the third matrix with a second value that is a pre-defined reference value, wherein when the first value is greater than the second value, all the measured distances are distances measured through a line of sight (LOS) path, wherein when the first value is less than the second value, some of the measured distances are distances measured through a non-line of sight (NLOS) path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646